ORDER
This is an attempted appeal under Title 22 O.S.Supp.1980, § 1053 from an order of the District Court of Tulsa County, which sustained a motion to quash and motion to suppress and dismissed Cases No. CRF-81-516, CRF-81-517, CRF-81-518 *1267and CRF-81-515. This statute provides for appeals by the State in certain cases, however this statute does not allow the State to appeal a motion to quash for insufficient evidence sustained by the district court, but only for indictment set aside pursuant to 22 O.S.1971, § 493.
The authority of the district court to enter the order of dismissal was founded on 22 O.S.1971, § 815. Title 22 O.S.1971, § 817, provides that such a dismissal is not a bar to any other prosecution for the same offense. Since the court’s order in dismissing Cases No. CRF-81-516, CRF-81-517, CRF-81-518 and CRF-81-515 does not bar a refiling of information and is not a bar to subsequent prosecution in the same cases, the appeal is DISMISSED.
IT IS, THEREFORE, THE ORDER OF THIS COURT that the above styled and numbered cause should be, and hereby is, DISMISSED.
TOM BRETT, P. J.
HEZ J. BUSSEY, J.
TOM R. CORNISH, J.